Exhibit 10.1 EXECUTION VERSION CREDIT AGREEMENT Dated as of September 14, 2007 by and among INTERNAP NETWORK SERVICES CORPORATION, as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 27 1.03 Accounting Terms. 28 1.04 Rounding 29 1.05 Times of Day 29 1.06 Letter of Credit Amounts 29 1.07 Currency Equivalents Generally 29 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 The Loans. 29 2.02 Borrowings, Conversions and Continuations of Loans. 30 2.03 Letters of Credit. 32 2.04 Swing Line Loans. 40 2.05 Prepayments. 43 2.06 Termination or Reduction of Commitments. 46 2.07 Repayment of Loans. 47 2.08 Interest. 49 2.09 Fees. 49 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 50 2.11 Evidence of Debt. 51 2.12 Payments Generally; Administrative Agent’s Clawback. 51 2.13 Sharing of Payments by Lenders. 53 2.14 [Intentionally Omitted]. 54 2.15 Increase in Revolving Credit Facility. 54 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. 56 3.02 Illegality. 58 3.03 Inability to Determine Rates. 58 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. 58 3.05 Compensation for Losses. 60 3.06 Mitigation Obligations; Replacement of Lenders. 61 3.07 Survival. 61 TABLE OF CONTENTS Section Page ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions of Initial Credit Extension. 61 4.02 Conditions to all Credit Extensions. 65 ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01 Existence, Qualification and Power. 65 5.02 Authorization; No Contravention. 66 5.03 Governmental Authorization; Other Consents. 66 5.04 Binding Effect. 66 5.05 Financial Statements; No Material Adverse Effect. 66 5.06 Litigation. 67 5.07 No Default. 67 5.08 Ownership of Property; Liens; Investments. 68 5.09 Environmental Compliance. 68 5.10 Insurance. 69 5.11 Taxes. 69 5.12 ERISA Compliance. 69 5.13 Subsidiaries; Equity Interests; Loan Parties. 70 5.14 Margin Regulations; Investment Company Act. 71 5.15 Disclosure. 71 5.16 Compliance with Laws. 71 5.17 Intellectual Property; Licenses, Etc. 72 5.18 Solvency. 72 5.19 Casualty, Etc. 72 5.20 Labor Matters. 72 5.21 Collateral Documents. 72 ARTICLE VI AFFIRMATIVE COVENANTS 6.01 Financial Statements. 73 6.02 Certificates; Other Information. 74 6.03 Notices. 77 6.04 Payment of Obligations. 77 6.05 Preservation of Existence, Etc. 78 6.06 Maintenance of Properties. 78 6.07 Maintenance of Insurance. 78 6.08 Compliance with Laws. 78 6.09 Books and Records. 79 6.10 Inspection Rights. 79 6.11 Use of Proceeds. 79 ii TABLE OF CONTENTS Section Page 6.12 Covenant to Guarantee Obligations and Give Security. 79 6.13 Compliance with Environmental Laws. 82 6.14 Preparation of Environmental Reports. 83 6.15 Further Assurances. 83 6.16 Compliance with Terms of Leaseholds. 84 6.17 Material Contracts. 84 6.18 Landlord Waivers. 84 ARTICLE VII NEGATIVE COVENANTS 7.01 Liens. 85 7.02 Indebtedness. 86 7.03 Investments. 87 7.04 Fundamental Changes. 90 7.05 Dispositions. 90 7.06 Restricted Payments. 91 7.07 Change in Nature of Business. 91 7.08 Transactions with Affiliates. 92 7.09 Burdensome Agreements. 92 7.10 Use of Proceeds. 92 7.11 Financial Covenants. 92 7.12 Capital Expenditures. 92 7.13 Amendments of Organization Documents. 93 7.14 Accounting Changes. 93 7.15 Prepayments, Etc. of Indebtedness. 93 7.16 Amendment, Etc. of Indebtedness. 93 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. 93 8.02 Remedies upon Event of Default. 96 8.03 Application of Funds. 97 ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority. 98 9.02 Rights as a Lender. 98 9.03 Exculpatory Provisions. 98 9.04 Reliance by Administrative Agent. 99 9.05 Delegation of Duties. 100 9.06 Resignation of Administrative Agent. 100 9.07 Non-Reliance on Administrative Agent and Other Lenders. 101 iii TABLE OF CONTENTS Section Page 9.08 No Other Duties, Etc. 101 9.09 Administrative Agent May File Proofs of Claim. 101 9.10 Collateral and Guaranty Matters. 102 ARTICLE X CONTINUING GUARANTY 10.01 Guaranty. 103 10.02 Rights of Lenders. 103 10.03 Certain Waivers. 104 10.04 Obligations Independent. 104 10.05 Subrogation. 104 10.06 Termination; Reinstatement. 104 10.07 Subordination. 105 10.08 Stay of Acceleration. 105 10.09 Condition of Borrower. 105 ARTICLE XI MISCELLANEOUS 11.01 Amendments, Etc. 105 11.02 Notices; Effectiveness; Electronic Communications. 107 11.03 No Waiver; Cumulative Remedies. 109 11.04 Expenses; Indemnity; Damage Waiver. 110 11.05 Payments Set Aside. 111 11.06 Successors and Assigns. 112 11.07 Treatment of Certain Information; Confidentiality. 116 11.08 Right of Setoff. 117 11.09 Interest Rate Limitation. 117 11.10 Counterparts; Integration; Effectiveness. 118 11.11 Survival of Representations and Warranties. 118 11.12 Severability. 118 11.13 Replacement of Lenders. 118 11.14 Governing Law; Jurisdiction; Etc. 119 11.15 Dispute Resolution Provision. 120 11.16 No Advisory or Fiduciary Responsibility. 122 11.17 USA Patriot Act Notice. 122 11.18 Time of the Essence. 123 11.19 ENTIRE AGREEMENT. 123 iv SCHEDULES 2.01 Commitments and Applicable Percentages 5.08(b) Existing Liens 5.08(c) Owned Real Property 5.08(d)(i) Leased Real Property (Lessee) 5.08(d)(ii) Leased Real Property (Lessor) 5.08(e) Existing Investments 5.13 Subsidiaries and Other Equity Investments; Loan Parties 5.17 Intellectual Property Matters 6.12 Guarantors 7.02 Existing Indebtedness 7.09 Burdensome Agreements 11.02 Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A Committed Loan Notice B Swing Line Loan Notice C-1 Term Loan Note C-2 Revolving Credit Note D Compliance Certificate E Assignment and Assumption F Security Agreement G Intellectual Property Security Agreement v CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 14, 2007, by and among INTERNAP NETWORK SERVICES CORPORATION, a Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party hereto as Guarantors, each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. PRELIMINARY STATEMENTS: The Borrower has requested that the Lenders provide a term loan facility and a revolving credit facility, and the Lenders have indicated their willingness to lend and the L/C Issuer has indicated its willingness to issue letters of credit, in each case, on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined TermsAs used in this Agreement, the following terms shall have the meanings set forth below: “AAA” the meaning specified in Section 11.15. “Act” the meaning specified in Section 11.15. “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Commitments” means the Commitments of all the Lenders. “Aggregate Credit Exposures” means, at any time, in respect of (a)the Term Loan Facility, the aggregate amount of the Term Loan outstanding at such time and (b)in respect of the Revolving Credit Facility, the sum of (i) the unused portion of the Revolving Credit Facility at such time and (ii) the Total Revolving Credit Outstandings at such time. “Agreement” has the meaning specified in the introductory paragraph hereto. “Applicable Fee Rate” means, at any time, in respect of the Revolving Credit Facility and the Term Loan Facility, (a) from the Closing Date to the date on which the Administrative Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter ending December 31, 2007, 0.175% per annum and (b)thereafter, the applicable percentage per annum set forth below determined by reference to Consolidated EBITDA for the most recently completed Measurement Periodas set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section6.02(b): Applicable Fee Rate Pricing Level Consolidated EBITDA Unused Line Fee 1 Less than or equal to $25,000,000 0.375% 2 Greater than 25,000,000 but less than or equal to $35,000,000 0.225% 3 Greater than $35,000,000 but less than or equal to $45,000,000 0.175% 4 Greater than $45,000,000 0.15% Any increase or decrease in the Applicable Fee Rate resulting from a change in Consolidated EBITDA for the most recently completed Measurement Period shall become effective as of the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section6.02(b); provided that if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level1 shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered. Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Fee Rate for any period shall be subject to the provisions of Section 2.10(b). “Applicable Percentage” means (a)in respect of the Term Loan Facility, with respect to any Term Loan Lender at any time, the percentage (carried out to the ninth decimal place) of the Term Loan Facility represented by (i)at any time during the Availability Period in respect of such Facility, such Term Loan Lender’s Term Loan Commitment at such time and (ii)thereafter, the principal amount of such Term Loan Lender’s Term Loan at such time, and (b)in respect of the Revolving Credit Facility, with respect to any Revolving Credit Lender at any time, the percentage (carried out to the ninth decimal place) of the Revolving Credit Facility represented by such Revolving Credit Lender’s Revolving Credit Commitment at such time.If the commitment of each Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if the Commitments have expired, then the Applicable Percentage of each Lender in respect of the applicable Facility shall be determined based on the Applicable Percentage of such Lender in respect of such Facility most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender in respect of each Facility is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. 2 “Applicable Rate” means, in respect of the Term Loan Facility and the Revolving Credit Facility, (a)from the Closing Date to the date on which the Administrative Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter ending December 31, 2007, (0.25)% per annum for Base Rate Loans and 1.525% per annum for Eurodollar Rate Loans and Letter of Credit Fees and (b)thereafter, the applicable percentage per annum set forth below determined by reference to Consolidated EBITDA for the most recently completed Measurement Periodas set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section6.02(b): Applicable Rate Pricing Level Consolidated EBITDA Eurodollar Rate (Letters of Credit) Base Rate 1 Less than or equal to $25,000,000 2.35% 0% 2 Greater than $25,000,000 but less than or equal to $35,000,000 1.85% 0% 3 Greater than $35,000,000 but less than or equal to $45,000,000 1.525% (0.25%) 4 Greater than $45,000,000 1.15% (0.25%) Any increase or decrease in the Applicable Rate resulting from a change in Consolidated EBITDA for the most recently completed Measurement Period shall become effective as of the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section 6.02(b); provided that if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level 1 shall apply in respect of the Term Loan Facility and the Revolving Credit Facility, in each case as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered; and provided, further that in the event that Borrower does not maintain all or substantially all of its deposit accounts and securities accounts (as such terms are defined in the UCC) with Bank of America, N.A. or one of its Affiliates at any time following the six month anniversary of this Agreement, the Applicable Rate for Eurodollar Rate Loans shall increase by 0.15%. 3 Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b). “Applicable Revolving Credit Percentage” means with respect to any Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage in respect of the Revolving Credit Facility at such time. “Appropriate Lender” means, at any time, (a)with respect to either of the Term Loan Facility or the Revolving Credit Facility, a Lender that has a Commitment with respect to such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at such time, (b)with respect to the Letter of Credit Sublimit, (i)the L/C Issuer and (ii)if any Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c)with respect to the Swing Line Sublimit, (i)the Swing Line Lender and (ii)if any Swing Line Loans are outstanding pursuant to
